
	
		I
		112th CONGRESS
		2d Session
		H. R. 5823
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Gary G. Miller of
			 California (for himself, Ms.
			 Chu, Mr. Rohrabacher,
			 Mr. Calvert,
			 Mrs. Davis of California,
			 Mr. Sherman, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To prohibit the Federal Housing Finance Agency from
		  disposing of certain real estate-owned of such Agency, the Federal National
		  Mortgage Association, and the Federal Home Loan Mortgage Corporation, under the
		  initiative of such Agency for bulk sales of real estate-owned.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Taxpayers from Unnecessary GSE
			 Bulk Sale Programs Act of 2012.
		2.Prohibition on
			 disposition of certain real estate-owned under FHFA bulk sales
			 initiative
			(a)ProhibitionEffective upon the enactment of this Act,
			 the Director of the Federal Housing Finance Agency may not dispose of any
			 covered real-estate owned that is located in the State of California under any
			 initiative for bulk sales of covered real estate-owned and may not carry out
			 such initiative with respect to covered real estate-owned that is located in
			 such State.
			(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Initiative for
			 bulk sales of covered real estate-ownedThe term initiative for bulk sales of
			 covered real estate-owned means—
					(A)the initiative of
			 the Federal Housing Finance Agency that—
						(i)was
			 announced in 2012, pursuant to a request for information issued on August 10,
			 2011; and
						(ii)provides for
			 qualified investors to purchase pools of covered real estate-owned; and
						(B)any other program or initiative of the
			 Federal Housing Finance Agency, the Federal National Mortgage Association, or
			 the Federal Home Loan Mortgage Corporation that is substantially similar to or
			 substantially based on the initiative identified in subparagraph (A).
					(2)Covered real
			 estate-ownedThe term
			 covered real estate-owned means real estate-owned of the Federal
			 Housing Finance Agency, the Federal National Mortgage Association, and the
			 Federal Home Loan Mortgage Corporation.
				
